Citation Nr: 0832040	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dermatitis of the 
dorsal surface of the hands.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen a service 
connection claim for dermatitis of the hands, and denied 
service connection for sinusitis.      

The Board notes that the issues were the subject of a June 
2004 Board decision, however, that decision was vacated and 
remanded by a June 2005 United States Court of Appeals for 
Veterans Claims (Court) order.  The issues were remanded by a 
January 2006 Board decision.  

In September 2007, the Board denied the service connection 
claim for sinusitis, and also determined that new and 
material evidence had been received to reopen the service 
connection claim for dermatitis of dorsal surface of the 
hands; the reopened claim was remanded for further 
development.  The case has since returned to the Board for 
appellate review.

Correspondence dated in July 2007 which was submitted by the 
veteran's primary care physician could be construed as a 
service connection claim for degenerative changes of the 
hands.  This matter is referred to the RO for the appropriate 
development. 


FINDING OF FACT

The veteran's dermatitis of the hands is currently inactive; 
there is no evidence of a current or recurrent skin 
disability of the hands.  


CONCLUSION OF LAW

Chronic dermatitis of the dorsal surface of the hands was not 
incurred in or aggravated by service.   38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
cases where notice is not provided until after the initial 
unfavorable decision,  VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VCAA notice pertinent to the service connection claim for 
dermatitis was satisfied by September 2002, November 2003, 
and June 2006 letters.  These letters fully addressed all 
notice elements by informing the veteran of what evidence was 
required to substantiate his service connection claim, and of 
the veteran's and VA's respective duties for obtaining 
evidence. 

With respect to the Dingess requirements, the RO, in the June 
2006 letter, provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  

Although complete VCAA notice was not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Subsequent to the last 
VCAA letter, the RO readjudicated the issues by way of a 
December 2006 statement of the case, and an April 2008 
supplemental statement of the case.  The veteran was then 
given another 60 days to respond.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and private medical 
evidence.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In May 
2008, the veteran indicated on a "SSOC Notice Response" 
form that he had no further evidence or argument to submit, 
and asked that his case be returned to the Board for further 
appellate consideration as soon as possible.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the veteran is seeking service connection for 
dermatitis of the hands, which he attributes to in-service 
exposure to leaded gasoline.  His DD-214 shows that his 
military occupational specialty (MOS) was a heavy truck 
driver.  

Service treatment records are completely negative for a skin 
disability on the hands.  

Post-service, from July 1955 to August 1955, the veteran was 
hospitalized at a VA Medical Center due to severe chronic 
dermatitis involving the dorsum of both hands.  On admission, 
his hands and wrists were swollen and cracked, and there was 
evidence of a moderate amount of slowly ascending cellulitis 
resulting from secondary infection.  After the swelling and 
secondary infection cleared, the character of the lesion 
suggested a fungus infection.  Treatment consisted of 
antibiotics, potassium permanganate soaks, iodine therapy 
internally and local applications of fungicidal ointment 
together with symptomatic therapy, as needed.  Final 
diagnosis was fungus infection of both hands, due to 
penicillium. 

On August 1955 VA examination, the veteran was diagnosed with 
dermatitis of the dorsal surfaces of both hands.

A January 2002 VA medical record shows that the veteran was 
treated for swollen hands due to dermatitis.  According to VA 
treatment notes dated in May and July 2003, dermatitis of the 
hands was diagnosed.  

In a letter, received in July 2007, the veteran's private 
primary care physician, Dr. K. Stone, indicated that the 
veteran asked her to provide a medical opinion on his behalf.  
Dr. Stone stated that she had reviewed all of the veteran's 
records and had treated him for "many years now."  The 
letter reported that the veteran served as a mechanic in the 
Army during World War II, and that he was exposed to leaded 
gasoline due to constant washing of his hands while servicing 
vehicles.  It was also noted that as a result of the constant 
washing, the veteran began experiencing pain, swelling and 
dermatitis of the hands.  Dr. Stone further noted that the 
veteran's "service records plainly relate this fact."  Dr. 
Stone indicated that the veteran suffers not so much with 
dermatitis, but with severe diffuse degenerative changes of 
advanced osteoarthritis, mainly in his hands.  Dr. Stone 
stated that there is documentation of swelling, cracking and 
rash going on since at least 1946 in this patient.  

In November 2007, the veteran underwent a VA dermatological 
examination, and reported that he has had intermittent 
problems with the skin on the back of his hands since 
service.  He attributed it to the frequent washing of his 
hands in gasoline during service.  On examination, there was 
no evidence of current skin disease of the hands, or evidence 
of a recurrent disorder of the skin of the hands.  The 
veteran's skin was entirely intact and was thinned, but no 
more than is age-appropriate.  The examiner noted that the 
veteran is a poor historian, remembering that his last 
dermatitis outbreak was in 1955, but was unable to relate any 
problems since that time.  The examiner opined that it is 
less likely than not that any skin disability is related to 
claimed exposure.   

The Board has reviewed all evidence of record and finds that 
service connection for dermatitis of the hands is not 
warranted.  Although VA treatment records dated in 2002 and 
2003 show diagnoses of dermatitis of the hands, and a private 
physician in July 2007 indicated that the veteran has 
dermatitis of the hands, the most current evidence of record, 
specifically a November 2007 VA examination report, reflects 
that the veteran does not currently have dermatitis of the 
hands, nor is there evidence of a recurrent skin disability 
of the hands.  As noted, on examination, the skin on the 
veteran's hands was entirely intact with no active skin 
disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The law specifically limits entitlement to service connection 
to cases where disease or injury has resulted in disability.  
38 U.S.C.A. 
§ 1110.  Evidence must show that the veteran currently has 
the disability for which benefits are being claimed.  In this 
case, the evidence shows no conclusive evidence of the 
current existence of any chronic skin disability of the 
hands, or evidence of a recurrent skin disability of the 
hands, and therefore the claim must be denied on the basis 
that there is no current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of a current disability, it is not necessary 
to discuss whether any dermatitis of the hands was incurred 
during service, and whether a nexus exists.  However, in 
denying the claim, the Board acknowledges the July 2007 
private statement provided by Dr. Stone to the effect that 
the veteran has dermatitis on the hands which is related to 
claimed in-service gasoline exposure.  Notwithstanding, the 
Board accords this opinion limited probative value for 
several reasons.  First, as noted above, the evidence fails 
to show that the veteran currently has dermatitis of the 
hands, as shown on November 2007 VA examination.  Also, Dr. 
Stone, in her 2007 statement, even indicated that the veteran 
"now suffers not so much with the dermatitis..."  Second, the 
veteran's DD-214 shows that his MOS was a heavy truck driver, 
not a mechanic, as reported in Dr. Stone's 2007 statement.  
The job duties of heavy truck driver do not necessarily 
involve the "washing" of hands in leaded gasoline.  The 
record does not contain evidence of in-service exposure to 
leaded gasoline.  Third, Dr. Stone indicates that there is 
documentation of swelling, cracking and a rash since at least 
1946, however, she has not referred to, or submitted, any 
evidence to support that assertion.  As noted, there is no 
objective evidence of a skin disability of the hands during 
the veteran's period of service from May 1945 to December 
1946.  Separation examination report dated in November 1946 
reflects that the veteran's skin was "normal."  The first 
objective evidence of a skin disability was not objectively 
demonstrated until the veteran was hospitalized for a fungal 
infection of the hands in 1955, approximately 9 years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Further, in this case, according to the 1955 hospitalization 
report, the veteran's treating physician indicated that the 
fungal infection of the hands was likely due to penicillium, 
which is a type of mold (see Dorland's Illustrated Medical 
History, 30th Edition); and not to any in-service exposure to 
gasoline.  

Given the above-discussion, it appears that Dr. Stone's July 
2007 opinion is partly based on the veteran's unsubstantiated 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Moreover, the November 2007 VA examiner opined that it is 
less likely than not that any current skin disability of the 
hands is related to claimed in-service exposure to gasoline.  
That examiner had the benefit of reviewing the veteran's 
entire claims folder, to include the service treatment 
records and Dr. Stones' July 2007 opinion.  

The veteran is competent to report his skin symptoms.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran currently 
has dermatitis of the hands which is related to service.  
Therefore, the Board concludes that such disability was not 
incurred or aggravated by active duty.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


